872 F.2d 1024
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Miriam G. CARPENTER, Plaintiff-Appellant,v.Jake PHILIPS, WZOQ 92 FM Target Comm. of Ohio Inc., MichelleBoss, also known as Michelle Chevalier,Defendants-Appellees.
No. 88-4123.
United States Court of Appeals, Sixth Circuit.
March 29, 1989.

Before MERRITT and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Plaintiff, Miriam G. Carpenter, appeals an order of the district court which dismissed her civil action for lack of subject matter jurisdiction.  She now moves for leave to proceed in forma pauperis.  Defendants move to dismiss the appeal for lack of jurisdiction.  Upon consideration of the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed a complaint in the District Court for the Northern District of Ohio.  As the basis of her claim for both punitive and compensatory damages, she alleged that defendants, a Toledo, Ohio radio station and two of its employees, had injured her reputation, as well as those of her family and a family-owned business, by reporting that her husband was facing the imposition of damages in another, unrelated legal proceeding.  After consideration of those allegations, the district court concluded that it lacked subject matter jurisdiction over plaintiff's cause of action because there was no diversity between the parties and no federal question jurisdiction and therefore dismissed the complaint.  When the district court subsequently denied her motion to reconsider that action, plaintiff filed this appeal.


3
Upon examination of the record, this court concludes that defendants' motion to dismiss is without merit as the appeal was filed within the time limits contained in Fed.R.App.P. 4(a).  Moreover, the record also discloses that the district court did not err in dismissing the complaint for lack of subject matter jurisdiction.  Accordingly, defendants' motion to dismiss the appeal is hereby denied, plaintiff's motion for leave to proceed in forma pauperis is granted, and the district court's final order is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.